DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11234472. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the instant application is merely broader in scope than claim 1 of the ‘472 patent which already positively recites a method of providing a plurality of clusters of artificial hairs that are attached to a base via an application of heat. 
Similarly, claim 16 of the instant application corresponds in scope to claim 16 of the ‘472 patent;
Claim 17 of the instant application corresponds in scope to claim 6 of the ‘472 patent;
Claim 18 of the instant application corresponds in scope to claim 10 of the ‘472 patent;
Claim 19 of the instant application corresponds in scope to claim 11 of the ‘472 patent;
Claim 20 of the instant application corresponds in scope to claim 13 of the ‘472 patent;

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meehan (US Pat # 3,032,042).
In regards to claim 1, Meehan teaches a lash extension for application under a natural lash, comprising: a plurality (see plurality in Figure 7) of groupings of hairs (Figure 5 at 11, which provides a grouping of individual hairs created by folding at 17) protruding from a base (10), each grouping of the plurality of groupings of hairs comprising two or more hairs (see Figure 5); and wherein the two or more hairs of a grouping of hairs in the plurality of groupings are joined by at least applying heat (see Figure 8) to a portion of the two or more hairs or a portion of the base.
Regarding claim 2, Meehan teaches the two or more hairs of the grouping are joined to one another at one end of each of the two or more hairs (Figure 5 a 17).
Regarding claims 3 and 7, Meehan teaches the grouping of hairs is formed by applying the heat at the one end of each of the one or more hairs of the grouping to join the two or more hairs to each other (Col 3, Lines 26-50) with the base.
Regarding claim 4, Meehan teaches each grouping of the plurality of groupings is spaced apart from one another along a length of the base (see Figure 7).
Regarding claim 5, Meehan teaches the two or more hairs of each of the plurality of groupings comprises at least a natural material comprising at least one of silk or authentic hair (Col 3, Lines 1-5).

In regards to claim 11, Meehan teaches a method of manufacturing a lash extension comprising: forming a plurality (see plurality in Figure 7) of groupings of hairs (Figure 5 at 11, which provides a grouping of individual hairs created by folding at 17) protruding from a base (10), each grouping of the plurality of groupings of hairs comprising two or more hairs (see Figure 5); and joining the two or more hairs of a grouping of hairs by at least applying heat (see Figure 8) to a portion of the two or more hairs or a portion of the base.
Regarding claim 12, Meehan teaches the two or more hairs of the grouping are joined to one another at one end of each of the two or more hairs (Figure 5 a 17).
Regarding claims 13 and 17, Meehan teaches the grouping of hairs is formed by applying the heat at the one end of each of the one or more hairs of the grouping to join the two or more hairs to each other (Col 3, Lines 26-50) with the base.
Regarding claim 14, Meehan teaches each grouping of the plurality of groupings is spaced apart from one another along a length of the base (see Figure 7).
Regarding claim 15, Meehan teaches the two or more hairs of each of the plurality of groupings comprises at least a natural material comprising at least one of silk or authentic hair (Col 3, Lines 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meehan, as applied to claims 1 and 11 above, in view of Sanbonmatsu (US Pub # 2012/0055499).
In regards to claims 6 and 16, Meehan teaches the hairs; but does not teach they are a synthetic material comprising at least one of acrylic resin, polybutylene terephthalate (PBT), or synthetic hair made of polyester. However, Sanbonmatsu teaches artificial lashes can be made from either natural or synthetic hair (Paragraph 0133 which includes PBT and 0113). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lashes of Meehan to be the PBT of Sanbonmatsu as a matter of user preference for material properties.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meehan, as applied to claims 1 and 11 above, in view of Dinh (US Pub # 2017/0049173).
In regards to claims 8 and 18, Meehan teaches providing an array of lashes; but does not teach providing the array such that  the plurality of groupings of hairs to form intersecting portions of hairs; and joining the hairs of the intersecting portions to secure the plurality of groupings to one another. However, Dinh teaches providing an array of lashes, where a plurality of lashes of the array are connected to one another at a base, and at an intersection point with an adjacent eyelash (Paragraph 0022). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the arrays of Meehan to further secure adjacent lashes at various intersection points, as taught by Dinh, in order to provide the desired aesthetic for the lash to be applied.
Regarding claims 9-10 and 19-20, Meehan teaches securing lashes in place is done via heat application, but does not teach that heat is applied to a further intersection point of adjacent lashes. However, Dinh teaches providing an array of lashes, where a plurality of lashes of the array are connected to one another at a base, and at an intersection point with an adjacent eyelash (Paragraph 0022) where the connection can be made of any means desired by the user. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of heat securing positioning of lashes of Meehan to further secure adjacent lashes at various intersection points, as taught by Dinh, in order to provide the desired aesthetic for the lash to be applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.E.K/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772